Exhibit 10.5
EXECUTION COPY
GUARANTEE
8 SEPTEMBER 2009
by
FIRST SOLAR HOLDINGS GMBH
FIRST SOLAR GMBH
FIRST SOLAR MANUFACTURING GMBH
as German Guarantors
in favour of
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
and
OTHER SECURED PARTIES
Allen & Overy LLP

 



--------------------------------------------------------------------------------



 



CONTENTS

                      Page Clause                  
1.
  Definitions and Interpretation     2  
2.
  Guarantee (Garantie)     4  
3.
  Protective Provisions     5  
4.
  Representations and Warranties     7  
5.
  Payments     7  
6.
  Costs     7  
7.
  Limitation on Enforcement     8  
8.
  Additional German Guarantors     11  
9.
  Miscellaneous     11  
10.
  Notices     12  
11.
  Applicable law; Jurisdiction     14  

              Schedule            
 
           
1.
  Additional German Guarantor Accession Agreement     15    
Signatories
      16  

 



--------------------------------------------------------------------------------



 



    THIS GUARANTEE (the Guarantee) is made on 8 September 2009       BY:   (1)  
FIRST SOLAR MANUFACTURING GMBH a limited liability company (Gesellschaft mit
beschränkter Haftung) organised under the laws of the Federal Republic of
Germany, registered in the commercial register (Handelsregister) of the local
court (Amtsgericht) of Frankfurt (Oder), Germany, under registration number HRB
11116 as assignor       (First Solar Manufacturing GmbH);   (2)   FIRST SOLAR
HOLDINGS GMBH, a limited liability company (Gesellschaft mit beschränkter
Haftung) organised under the laws of the Federal Republic of Germany, registered
in the commercial register (Handelsregister) of the local court (Amtsgericht) of
Mainz, Germany, under registration number HRB 40090,       (First Solar Holdings
GmbH); and   (3)   FIRST SOLAR GMBH, a limited liability company (Gesellschaft
mit beschränkter Haftung) organised under the laws of the Federal Republic of
Germany, registered in the commercial register (Handelsregister) of the local
court (Amtsgericht) of Mainz, Germany, under registration number HRB 8855,      
(First Solar GmbH),       in favour of:   (1)   JPMORGAN CHASE BANK, N.A., , a
banking association organised under the laws of the United States with its main
office at 1111 Polaris Parkway, Columbus, Ohio 43240, U.S.A. acting through its
London Branch, at 125 London Wall, London EC2Y 5AJ as assignee and
administrative agent and trustee for the other Secured Parties (as defined
below) (the Administrative Agent);       and   (2)   the other SECURED PARTIES
(as defined below).       First Solar Manufacturing GmbH, First Solar Holdings
GmbH and First Solar GmbH are hereinafter individually referred to as an
Original German Guarantor and collectively referred to as the Original German
Guarantors.       The German Guarantors (as defined below), the Administrative
Agent and the other Secured Parties (as defined below) are hereinafter
collectively referred to as the Parties.       WHEREAS:   (A)   First Solar Inc.
as company (the Company) and, amongst others, First Solar Manufacturing GmbH as
borrower entered into a New York law governed US$300,000,000 credit agreement
dated 4 September 2009 (the Credit Agreement) with the Administrative Agent and
certain credit institutions as original lenders together with each new lender
supplement, and assignment and assumption agreement relating thereto and any and
each other agreement or instrument amending, modifying, extending, restating or
supplementing it from time to time and providing for up to US$100,000,000
additional Incremental Facilities (as defined below).

1



--------------------------------------------------------------------------------



 



(B)   The Company entered into a New York law governed guarantee and collateral
agreement in favour of, amongst others, the Administrative Agent dated 4
September 2009 (the Guarantee and Collateral Agreement) pursuant to which, inter
alia, certain subsidiaries of the Company guaranteed prompt and complete payment
of the Company’s obligations under, inter alia, the Credit Agreement.   (C)   It
is a condition to the Lenders (as defined in the Credit Agreement) making the
credit facilities available to the Borrowers (as defined in the Credit
Agreement) that the German Guarantors enter into this Guarantee.       IT IS
AGREED as follows:   1.   DEFINITIONS AND INTERPRETATION   1.1   Definitions    
  In this Agreement:       Additional German Guarantor shall have the meaning
ascribed to that term in Clause 8 (Additional German Guarantors) below.      
Affiliate shall have the meaning ascribed to that term in the Credit Agreement.
      Agent means:

  (a)   the Syndication Agent;     (b)   the Documentation Agent; and     (c)  
the Administrative Agent.

    Borrower shall have the meaning ascribed to that term in the Credit
Agreement.       Borrowing Subsidiaries Obligations shall have the meaning
ascribed to that term in the Guarantee and Collateral Agreement.       Borrowing
Subsidiary shall have the meaning ascribed to that term in the Credit Agreement.
      Business Day means a day (other than a Saturday or Sunday) on which banks
are open for general business in Frankfurt am Main, Germany.       Company
Obligation shall have the meaning ascribed to that term in the Guarantee and
Collateral Agreement.       Documentation Agent means The Royal Bank of Scotland
plc.       German Borrower means First Solar Manufacturing GmbH or any other
person or entity that is organised under the laws of the Federal Republic of
Germany that becomes a Borrowing Subsidiary under or in connection with the
Credit Agreement.       German Guarantor means any Original German Guarantor and
any Additional German Guarantor.       German Obligor means the German Borrower
or any German Guarantor.

2



--------------------------------------------------------------------------------



 



    German Subsidiary Obligations means the collective reference to the unpaid
principal of and interest on the Loans and Reimbursement Obligations and all
other obligations and liabilities of the German Borrower,

  (a)   including, without limitation any obligation or liability of the German
Borrower for any damage claim or claims resulting from unjust enrichment (or any
equivalent in any jurisdiction) in connection with any cost, loss or liability
incurred by any of the Secured Parties, if any of such obligations or
liabilities of the German Borrower under or in connection with the Credit
Agreement and/or any other Loan Document becomes unenforceable, invalid or
illegal; and further     (b)   including, without limitation, interest accruing
at the then applicable rate provided in the Credit Agreement after the maturity
of the Loans and Reimbursement Obligations and interest accruing at the then
applicable rate provided in the Credit Agreement after the filing of any
petition for commencement of insolvency proceedings, or the commencement of any
insolvency, reorganization or like proceeding, relating to the German Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding),

    to the Administrative Agent or any Lender (or, in the case of any Specified
Swap Agreement, any Affiliate of any Lender) or any other Secured Party, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Credit Agreement, this Guarantee, the other Loan Documents, any Letter
of Credit, any Specified Swap Agreement or any other document made, delivered or
given in connection with any of the foregoing, in each case whether on account
of principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Administrative Agent or to the Lenders that are required to be
paid by the German Borrower pursuant to the terms of any of the foregoing
agreements).       Guarantor Obligation shall have the meaning ascribed to that
term in the Guarantee and Collateral Agreement.       Incremental Facility means
an incremental facility provided or to be provided by a Lender subject to and
under the terms of the Credit Agreement in an aggregate amount of up to
US$100,000,000.       Lender shall have the meaning ascribed to that term in the
Credit Agreement.       Letter of Credit shall have the meaning ascribed to that
term in the Credit Agreement.       Loan shall have the meaning ascribed to that
term in the Credit Agreement, including (without limitation) any Incremental
Facility.       Loan Document shall have the meaning ascribed to that term in
the Credit Agreement.       Loan Party shall have the meaning ascribed to that
term in the Credit Agreement.       Material Adverse Effect shall have the
meaning ascribed to that term in the Credit Agreement.       Person means an
individual, partnership, corporation, limited liability company, business trust,
joint stock company, trust, unincorporated association, joint venture, any
governmental authority or other entity of whatever nature.       Reimbursement
Obligation shall have the meaning ascribed to that term in the Credit Agreement.

3



--------------------------------------------------------------------------------



 



    Secured Party means an Agent, the Lenders, any Affiliate of a Lender and the
Issuing Lender and any Swap Counterparty to which Company Obligations, Borrowing
Subsidiaries Obligations or Guarantor Obligations are owed.       Specified Swap
Agreement shall have the meaning ascribed to that term in the Credit Agreement.
      Subsidiary means as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. And unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of the Company.       Swap Counterparty
means any party to a Specified Swap Agreement.       Syndication Agent means
Credit Suisse, Cayman Islands Branch.   1.2   Interpretation

  (a)   Where the context so admits, the singular includes the plural and vice
versa.     (b)   The headings in this Guarantee are for convenience only and are
to be ignored in construing this Guarantee.     (c)   Any reference in this
Guarantee to a defined document is a reference to that defined document as
amended, varied, novated or supplemented from time to time.     (d)   Any
reference to a Party or other person (including any Guarantor or Borrower or the
German Borrower or any Loan Party and any Secured Party) includes its respective
successor(s) in law (including any universal successor (Gesamtrechtsnachfolger)
of that person by way of merger (Verschmelzung), any other reorganisation
contemplated in the German Transformation Act (Umwandlungsgesetz) or otherwise)
and any assign(s) and transferee(s) of that person and, to the extent legally
possible, any legal provision to the contrary is waived.     (e)   Unless
otherwise defined herein or unless the context otherwise requires, terms defined
or referred to in the Credit Agreement and/or the Guarantee and Collateral
Agreement shall have the same meaning when used herein. In case of any
discrepancy, the Credit Agreement shall prevail.

2.   GUARANTEE (GARANTIE)       Each German Guarantor irrevocably and
unconditionally jointly and severally (gesamtschuldnerisch) guarantees
(garantiert) by way of an independent payment obligation (selbständiges
Zahlungsversprechen) to each Secured Party to pay to that Secured Party within 5
(five) Business Days of receipt by it of a written demand by a Secured Party (or
the Administrative Agent on its behalf) the amount of principal, interest,
costs, expenses or other amounts demanded in such demand letter, which shall
state that the sum demanded by such Secured Party under or in connection with
any German Subsidiary Obligation has not been fully and irrevocably paid by a
German Borrower.

4



--------------------------------------------------------------------------------



 



3.   PROTECTIVE PROVISIONS   3.1   Continuing and independent guarantee      
This guarantee is independent and separate from the obligations of any Borrower
and is a continuing guarantee which will extend and include any and all sums
owing by any German Borrower under the Loan Documents, regardless of any
intermediate payment or discharge in whole or in part.       The guarantee shall
extend to any additional obligations of a German Borrower resulting from any
amendment, novation, supplement, extension, restatement or replacement of any
Loan Document, including without limitation any extension of or increase in any
facility or interest or the addition of any new facility under any Loan
Document.   3.2   Reinstatement       If any payment made to or any discharge
given by any German Obligor made to a Secured Party (whether in respect of the
obligations of a Loan Party or any security for those obligations or otherwise)
is avoided or reduced as a result of insolvency or any similar event:

  (a)   the liability of each German Obligor shall continue as if the payment,
discharge, avoidance or reduction had not occurred; and     (b)   each Secured
Party shall be entitled to recover the value or amount of that security or
payment from each German Obligor, as if the payment, discharge, avoidance or
reduction had not occurred.

3.3   No defences

  (a)   The obligations of each German Guarantor under Clause 2 will not be
affected by an act, omission, matter or thing which relates to the principal
obligation (or purported obligation) of any German Borrower and which would
reduce, release or prejudice any of its obligations under this Clause 2,
including without limitation any personal defences of any German Borrower
(Einreden des Hauptschuldners) or any right of revocation (Anfechtung) or
set-off (Aufrechnung) of any German Borrower. Set-off may, however, affect the
obligations of a German Guarantor, if such relevant German Guarantor is in the
position to discharge its obligations under this Guarantee by way of set-off
with claims which are undisputed (unbestritten) by the Secured Parties or which
have been the subject of a final court judgment (rechtskräftig) vis-à-vis the
Secured Parties.     (b)   The obligations of each German Guarantor under this
Clause 2 are independent from any other security or guarantee which may have
been or will be given to the Secured Parties. In particular, the obligations of
each German Guarantor under this Clause 2 will not be affected by any of the
following:

  (i)   a release or any deferral (Stundung), waiver or consent granted to any
other Loan Party from or in respect of its obligations under or in connection
with any Loan Document, unless the relevant amount requested from a German
Guarantor under this Guarantee relates to an amount owed by the German Borrower
for which such release, deferral, waiver or consent has been granted, made or
given.;     (ii)   the taking, variation, compromise, exchange, renewal or
release of or refusal or neglect to perfect, take up or enforce any rights
against or security over assets of,

5



--------------------------------------------------------------------------------



 



      any Loan Party or any other person or any failure to realise the full
value of any security;     (iii)   any incapacity or lack of power, authority or
legal personality, dissolution or a deterioration of the financial condition of
any other Loan Party; or     (iv)   any unenforceability, illegality or
invalidity of any obligation of any other Loan Party under any Loan Document.

    For the avoidance of doubt this guarantee does not constitute a guarantee
upon first demand (Garantie auf erstes Anfordern) and nothing in this Clause 2
shall preclude any defences that any German Guarantor (in its capacity as
guarantor only) may have against a Secured Party that the guarantee does not
constitute its legal, valid, binding or enforceable obligations.   3.4  
Immediate recourse       No Secured Party will be required to proceed against or
enforce any other rights or security or claim payment from any person before
claiming from that German Guarantor under Clause 2. This applies irrespective of
any provision of a Loan Document to the contrary.   3.5   Appropriations      
Until all amounts which may be or become payable by the German Obligors under or
in connection with the Loan Documents have been irrevocably paid in full, each
Secured Party may:

  (a)   refrain from applying or enforcing any other moneys, security or rights
held or received by that Secured Party in respect of those amounts, or apply and
enforce the same in such manner and order as it sees fit (whether against those
amounts or otherwise) and no German Guarantor shall be entitled to the benefit
of the same; and     (b)   hold in an interest-bearing suspense account any
moneys received from any German Guarantor or on account of any German
Guarantor’s liability under Clause 2.

3.6   Deferral of German Guarantors’ rights       Until all amounts which may be
or become payable by the German Obligors under or in connection with the Loan
Documents have been irrevocably paid in full, unless the Administrative Agent
otherwise directs, no German Guarantor will — unless permitted under the Credit
Agreement or any other Loan Document — exercise any rights which it may have by
reason of performance by it of its obligations under the Loan Documents:

  (a)   to be indemnified by a Loan Party;     (b)   to claim any contribution
from any other guarantor of any Loan Party’s obligations under the Loan
Documents; and/or     (c)   to take the benefit (in whole or in part and whether
by way of legal subrogation or otherwise) of any rights of the Secured Parties
under the Loan Documents or of any other guarantee or security taken pursuant
to, or in connection with, the Loan Documents by any German Obligor.

    Unless the Administrative Agent otherwise directs, if a German Guarantor
receives any benefit, payment or distribution in relation to such rights other
than in accordance with the Credit Agreement

6



--------------------------------------------------------------------------------



 



    or any other Loan Document, it shall hold that benefit, payment or
distribution to the extent necessary to enable all amounts which may be or
become payable to the Secured Parties by a German Borrower under or in
connection with the Loan Documents to be repaid in full on trust for the Secured
Parties and shall promptly pay or transfer the same to the Administrative Agent
or as the Administrative Agent may direct for application in accordance with the
terms of this Guarantee and the Credit Agreement.   3.7   Additional security  
    This Guarantee is in addition to and is not in any way prejudiced by any
other guarantee or security now or subsequently held by any Secured Party.   4.
  REPRESENTATIONS AND WARRANTIES       The representations and warranties set
out in this Clause are made by each German Guarantor to the Secured Parties at
the date hereof.   4.1   Status       It is a limited liability company, duly
incorporated and validly existing under the laws of the Federal Republic of
Germany.   4.2   Powers and authority       It has the power to enter into and
perform, and has taken all necessary action to authorise the entry into and
delivery of this Guarantee.   4.3   Non-conflict       The entry into and
performance by it of this Guarantee do not conflict with:

  (a)   any law or regulation applicable to it;     (b)   its constitutional
documents; or     (c)   any document which is binding upon it,

    provided that the relevant conflict is reasonably likely to have a Material
Adverse Effect.   5.   PAYMENTS       All payments by a German Guarantor under
this Guarantee must be made without set-off (other than in case of claims of
such German Guarantor which are undisputed (unbestritten) or which have been the
subject of a final court judgment (rechtskräftig) or counterclaim and without
any deduction or withholding, unless the deduction or withholding is required by
law. If any deduction or withholding is required to be made, the amount of the
payment due from a German Guarantor will be increased to an amount which (after
making the deduction or withholding) leaves an amount equal to the payment which
would have been due if no deduction or withholding had been required.   6.  
COSTS       Each German Guarantor must pay on demand:

7



--------------------------------------------------------------------------------



 



  (a)   all costs, charges, fees and expenses (including legal fees of one
counsel per jurisdiction) reasonably incurred by the Administrative Agent and
any other Secured Party in connection with the preparation, negotiation,
execution, amendment, enforcement of or the preservation of any rights under,
this Guarantee;     (b)   any stamp duties or other taxes in connection with
this Guarantee; and     (c)   any losses reasonably incurred by any of the
Secured Parties flowing from any judgement or claim being payable in a different
currency from that agreed under this Guarantee.

7.   LIMITATION ON ENFORCEMENT       For the purpose of this Clause 7
(Limitation on Enforcement):       Up-Stream and/or Cross-Stream German
Guarantee means in relation to a German Guarantor any guarantee and/or indemnity
granted under this Guarantee directly or indirectly securing the obligations or
liabilities of any member of the Relevant Group that is not a direct or indirect
Relevant Subsidiary of such German Guarantor.       Relevant Group refers to a
German Guarantor and any affiliated company (verbundenes Unternehmen) of such
German Guarantor within the meaning of §§ 15 et. seq. of the German Stock
Corporation Act (Aktiengesetz).       Relevant Subsidiary means an entity of
which a person owns directly or indirectly more than 50 percent (50%) of the
voting capital or similar right of ownership.   7.1   Each of the Administrative
Agent and the other Secured Parties agrees not to enforce the guarantee and/or
any indemnity granted under this Guarantee against any Guarantor incorporated in
Germany (each, a German Guarantor) irrespective of whether the relevant German
Guarantor is at the time of enforcement incorporated as

  •   a limited liability company (Gesellschaft mit beschränkter Haftung) (a
German GmbH Guarantor), or     •   a limited partnership (Kommanditgesellschaft)
of which the general partner (Komplementär) is a limited liability company (a
German GmbH & Co. KG Guarantor),

    if and to the extent the guarantee and/or any indemnity granted under this
Guarantee is an Up-Stream and/or Cross-Stream German Guarantee in relation to
such German Guarantor, and (ii) if and to the extent the enforcement of such
Up-Stream and/or Cross-Stream German Guarantee would cause or constitute

  (a)   the German GmbH Guarantor’s, or in the case of the German GmbH & Co. KG
Guarantor its general partner’s, net assets (the calculation of which shall take
into account the captions reflected in § 266 (2) A, B and C of the German
Commercial Code (Handelsgesetzbuch)) less the German GmbH Guarantor’s, or in
case of a German GmbH & Co. KG Guarantor its general partner’s, liabilities,
provisions and liability reserves (the calculation of which shall take into
account the captions reflected in § 266 (3) B, C and D of the German Commercial
Code) (the Net Assets) to be less than the registered share capital
(Stammkapital) of the German GmbH Guarantor, or in the case of a German GmbH &
Co. KG Guarantor of the registered share capital of its general partner
(Begründung einer Unterbilanz); or

8



--------------------------------------------------------------------------------



 



    (b)   an increase of a shortfall, if the Net Assets of the German GmbH
Guarantor, or in the case of a German GmbH & Co. KG Guarantor, of its general
partner, already fall short of the amount of the registered share capital
(Vertiefung einer Unterbilanz); and/or     (c)   an payment within the meaning
of § 64 sentence 3 of the German Limited Liability Companies Act (Gesetz
betreffend die Gesellschaften mit beschränkter Haftung).

7.2   For the purposes of the calculation of the Net Assets in Clause 7.1 above
the following items shall be adjusted as follows:

  (a)   the amount of an increase in the registered share capital of the German
GmbH Guarantor, or in the case of a German GmbH & Co. KG Guarantor of its
general partner,

  (i)   that has been effected out of retained earnings (Kapitalerhöhung aus
Gesellschaftsmitteln) without the prior written consent of the Administrative
Agent after the date of this Agreement; or     (ii)   any amount of an increase
in the registered share capital if and to the extent that it has not been fully
paid in,

      shall be deducted from the registered share capital;     (b)   any loans
and other contractual liabilities incurred by the German GmbH Guarantor, or in
the case of a German GmbH & Co. KG, its general partner in violation of the
Credit Agreement after the date of this Agreement shall be disregarded as
liabilities;         and     (c)   the Net Assets shall take into account
reasonable costs of the Auditor’s Determination (as defined below), either as a
reduction of assets or an increase of liabilities.

7.3   Any German Guarantor, and in case of a German GmbH & Co. KG Guarantor its
general partner, shall realise, to the extent legally permitted and commercially
justifiable, in a situation where after enforcement of the guarantee the German
GmbH Guarantor, or in the case of a German GmbH & Co. KG Guarantor its general
partner, would not have Net Assets in excess of its respective registered share
capital, any and all of its assets, and in case of a German GmbH & Co. KG
Guarantor its general partner’s assets, that are shown in the respective balance
sheet with a book value (Buchwert) that is significantly lower than the market
value of the asset if such asset is not necessary for the relevant German
Guarantor’s, and in case of a German GmbH & Co. KG Guarantor its general
partner’s, business (betriebsnotwendig).   7.4   Subject to Clause 7.1, after
the receipt of a written demand by the Administrative Agent and/or any other
Secured Party to make a payment under any guarantee granted under this Guarantee
(the Enforcement Notice), a copy of the relevant determination shall be drawn up
in good faith (applying the due care of an ordinary businessman (Sorgfalt eines
ordentlichen Geschäftsmannes)) and made available to the Administrative Agent by
the relevant German Guarantor (the Management Determination) within 10
(ten) Business Days of the German Guarantor’s receipt of the Enforcement Notice
stating

  (a)   if and to what extent the guarantee granted hereunder is an Up-Stream
and/or Cross-Stream German Guarantee;

9



--------------------------------------------------------------------------------



 



  (b)   which amount of such Up-Stream and/or Cross-Stream German Guarantee can
be enforced without causing the Net Assets of the relevant German Guarantor, or,
where the guarantor is a German GmbH & Co KG Guarantor, its general partner, to
fall (or to fall further) below its respective registered share capital (taking
into account the adjustments set out in Clauses 7.2 above and the value
realisation pursuant to Clause 7.3 above), and     (c)   which amount of such
Up-Stream and/or Cross-Stream German Guarantee can be enforced without
constituting an payment within the meaning of § 64 sentence 3 of the German
Limited Liability Companies Act (Gesetz betreffend die Gesellschaften mit
beschränkter Haftung),

    (such amount calculated according to (b) — (c), the Recovery Amount).
Subject to Clause 7.6 below, the Secured Parties shall only be entitled to
enforce the amount of any Up-Stream and/or Cross-Stream German Guarantee up to
the Recovery Amount.   7.5   Following the Administrative Agent’s receipt of a
Management Determination, the relevant German Guarantor shall provide within 15
(fifteen) Business Days a determination by auditors of international standing
and reputation appointed by the relevant German Guarantor or, in the case of a
GmbH & Co. KG, its general partner (the Auditor’s Determination) of (i) the
Recovery Amount (such determination to take into account the adjustments set out
in Clauses 7.2 and the value realisation pursuant to Clause 7.3 above) and
(ii) an estimate of the liabilities, damages, costs, fees and expenses
reasonably expected to result from a liquidation of the relevant German
Guarantor, and such German Guarantor shall, not later than 10 (ten) Business
Days after receipt by it of such Auditor’s Determination, pay to the relevant
Secured Parties the additional amount (if any) by which the Recovery Amount
determined in the Auditor’s Determination exceeds the amount (if any) paid to
any of the Secured Parties pursuant to Clause 7.4 above, and the Secured Parties
shall repay any enforcement amount received in excess of the Recovery Amount
determined in the Auditor’s Determination (if any) to the respective German
Guarantor or, in the case of a German GmbH & Co. KG Guarantor, its general
partner.   7.6   If (i) the Administrative Agent disagrees with the Auditor’s
Determination or (ii) the relevant German Guarantor (or in the case of a German
GmbH & Co KG Guarantor, its general partner) fails to deliver an Management
Determination within 10 (ten) Business Days of the German Guarantor’s receipt of
the Enforcement Notice or (iii) an Auditor’s Determination within 15
(fifteen) Business Days following the Administrative Agent’s receipt of a
Management Determination, the Secured Parties shall be entitled to further
pursue in court their payment claims under this Guarantee granted by the
respective German Guarantor in excess of the amounts paid or payable pursuant to
Clauses 7.4 and 7.5 above, by claiming in court that demanding payment under the
German Guarantee against the relevant German Guarantor does not violate §§ 30,
31 of the German Limited Liability Companies Act and would not constituting an
payment within the meaning of § 64 sentence 3 of the German Limited Liability
Companies Act (Gesetz betreffend die Gesellschaften mit beschränkter Haftung)
(taking into account the calculation of the Net Assets as set out in Clause 7.1
and the adjustments as set out in Clause 7.2 and the value realisation pursuant
to Clause 7.3 above). Notwithstanding the foregoing, and for the avoidance of
doubt, no German Guarantor shall be obliged to pay any such amount on demand.  
7.7   The limitations set out in Clause 7.1 (a) and (b) and in Clause 7.4
(b) shall not apply if and to the extent the relevant German Guarantor
guarantees any amounts borrowed under the Credit Agreement which are lent or
on-lent to such German Guarantor or any of its direct or indirect owned Relevant
Subsidiaries from time to time and have not been repaid.

10



--------------------------------------------------------------------------------



 



7.8   The limitations provided for in Clause 7.1 (a) and (b) and in Clause 7.4
(b) shall not apply so long as:

  (a)   the affected German Guarantor (or, in the case of a GmbH & Co. KG, its
general partner) is a party to a profit and loss sharing agreement
(Gewinnabführungsvertrag) and/or a domination agreement (Beherrschungsvertrag)
where such German Guarantor (or, in the case of a GmbH & Co. KG, its general
partner) is the dominated entity (beherrschtes Unternehmen) and/or the entity
being obliged to share its profits with the other party of such profit and loss
sharing agreement; it being understood that in such case the Secured Parties
shall only be entitled to enforce the amount of any Up-Stream German Guarantee
and/or Cross-Stream German Guarantee if and to the extent that it may reasonably
be expected (applying the due care of an ordinary businessman (Sorgfalt eines
ordentlichen Geschäftsmannes)) that such German Guarantor (or, where the
guarantor is a German GmbH & Co KG Guarantor, its general partner) is able to
recover the annual loss (Jahresfehlbetrag) which the dominating entity is
obliged to pay pursuant to § 302 of the German Stock Corporation Act
(Aktiengesetz). For the purpose of the determination of the amount to be
recovered under this Clause 7.8, the provisions set forth under Clauses 7.4, 7.5
and 7.6 above shall apply mutatis mutandis; and/or     (b)   the relevant German
Guarantor’s guarantee granted under this Guarantee being covered by a valuable
consideration or recourse claim (vollwertiger Gegenleistungs- oder
Rückgewähranspruch) within the meaning of § 30 (1) Sentence 2 of the German
Limited Liability Companies Act; and/or     (c)   the relevant German
Guarantor’s payment under this Guarantee discharges a shareholder loan or a
claim of similar effect within the meaning of § 30 (1) Sentence 3 of the German
Limited Liability Companies Act.

7.9   For the avoidance of doubt, any balance sheet to be prepared for the
determination of the Net Assets shall be prepared in accordance with relevant
accounting principles.   7.10   Nothing in this Clause 7 (Limitation on
Enforcement) shall be interpreted as a restriction or limitation of the
enforcement of the guarantee and/or any indemnity granted under this Guarantee
if and to the extent the guarantee and/or any indemnity granted under this
Guarantee secures own obligations of the relevant German Guarantor or
obligations of any of its direct or indirect Relevant Subsidiaries.   8.  
ADDITIONAL GERMAN GUARANTORS       Each Subsidiary of the Company incorporated
in the Federal Republic of Germany that is pursuant to Section 6.9 of the Credit
Agreement required to provide for a guarantee in connection with the Loan
Documents (an Additional German Guarantor), then such Additional German
Guarantor shall execute and deliver an accession agreement substantially in the
form of Schedule 1 (the Additional German Guarantor’s Accession Agreement)
hereto. The Administrative Agent shall execute the Additional German Guarantor’s
Accession Agreement for itself and on behalf of the other Secured Parties. Each
of the Security Grantors herewith irrevocably consents to any New Additional
German Guarantor’s Accession Agreement entered into in accordance with this
Guarantee.

11



--------------------------------------------------------------------------------



 



9.   MISCELLANEOUS

  (a)   Any determination made by the Administrative Agent, in each case in
their reasonable discretion, of an amount under this Guarantee is, in the
absence of fraud and manifest error, conclusive evidence of the matter to which
it relates.     (b)   The Administrative Agent or any other Secured Party may
set off any matured obligation owed by a German Guarantor under this Guarantee
against any satisfiable (erfüllbare) obligation with the meaning of § 387 of the
German Civil Code (Bürgerliches Gesetzbuch) (whether or not matured) owed by
that Secured Party to such German Guarantor.     (c)   The rights of the
Administrative Agent or any other Secured Party under this Guarantee:

  (i)   may be exercised as often as necessary;     (ii)   are cumulative and
not exclusive of its rights under the general law; and     (iii)   may be waived
only in writing and specifically.

      Delay in exercising or non-exercise of any right is not a waiver of that
right.

10.   NOTICES   10.1   In writing       Any communication in connection with
this Guarantee must be in writing and, unless otherwise stated, may be given in
person, by post or by fax. Unless it is agreed to the contrary, any consent or
agreement required under this Guarantee must be given in writing.   10.2  
Addresses

  (a)   The contact details of the German Guarantors are:         First Solar
Holdings GmbH         Rheinstr. 4B
55116 Mainz

         
 
  Attn.:   Anja Lange
 
      David Brady
 
       
 
  Fax:   +49(0)6131-1443-500
 
      +1-602-414-9462
 
       
 
  Email:   alange@firstsolar.com
 
      dbrady@firstsolar.com

12



--------------------------------------------------------------------------------



 



              First Solar GmbH     Rheinstr. 4B     55116 Mainz
 
            Germany
 
       
 
  Attn.:   Anja Lange
 
      David Brady
 
       
 
  Fax:   +49(0)6131-1443-500
 
      +1-602-414-9462
 
       
 
  Email:   alange@firstsolar.com
 
      dbrady@firstsolar.com

              First Solar Manufacturing GmbH
 
            Marie-Curie-Str. 3     15236 Frankfurt (Oder)
 
            GermanyGermany
 
       
 
  Attn.:   Anja Lange
 
      David Brady
 
       
 
  Fax:   +49(0)6131-1443-500
 
      +1-602-414-9462
 
       
 
  Email:   alange@firstsolar.com
 
      dbrady@firstsolar.com

  (b)   The contact details of the Administrative Agent and the other Secured
Parties are:

         
 
  To the Administrative Agent:   JPMorgan Chase Bank, N.A.
 
      10 South Dearborn, 7th Floor
 
      Chicago, IL 60603
 
       
 
      Attention: Creston Wren
 
      Telecopy: 001 (312) 385-7097
 
      Telephone: 001 (312) 385-7016
 
       
 
  With a copy to   JPMorgan Chase Bank, N.A.
 
      125 London Wall
 
      London
 
      EC2Y 5AJ
 
       
 
      Attention: Lucy Chick
 
      Telecopy: +44(0)20 7325 6835
 
      Telephone: +44(0)20 7325 6926

13



--------------------------------------------------------------------------------



 



         
 
  With a copy to   JPMorgan Chase Bank, N.A.
 
      201 North Central Avenue, Floor
21Phoenix, AZ 85004
 
       
 
      Attention: Mark Chambers
 
      Telecopy: 001 (602) 221-1502
 
      Telephone: 001 (602) 221-2290

  (c)   When a Party nominates a particular department or officer to receive a
notice, a notice will not be effective if it fails to specify that department or
officer.

10.3   Effectiveness

  (a)   Except as provided below, any notice in connection with this Guarantee
will be deemed to be given as follows:

  (i)   if delivered in person, at the time of the delivery;     (ii)   if
posted, five Business Days after being deposited in the post, postage prepaid,
in a correctly addressed envelope; and     (iii)   if by fax, when received in
legible form.

  (b)   A communication given under paragraph (a) above but received on a
non-working day or after business hours in the place of receipt will only be
deemed to be given on the next working day in that place.

10.4   Invalidity

      If any provision of this Guarantee or part thereof should be or become
invalid or unenforceable, this shall not affect the validity of the remaining
provisions hereof. The invalid or unenforceable provision shall be replaced by
that provision which best meets the intent of the replaced provision. This shall
apply analogously with respect to anything which is accidentally not regulated
in this Guarantee (Vertragslücke). § 139 of the German Civil Code (Bürgerliches
Gesetzbuch) shall be waived hereby.

10.5   Amendments       Changes to and amendments of this Agreement, including
this Clause 9.5, must be made in writing.   11.   APPLICABLE LAW; JURISDICTION  
11.1   Governing Law       This Guarantee and any non-contractual obligations
arising out of or in connection with this Guarantee shall be governed by and
construed in accordance with the laws of the Federal Republic of Germany.

14



--------------------------------------------------------------------------------



 



11.2   Jurisdiction       The place of jurisdiction for all Parties shall be
Frankfurt am Main, Federal Republic of Germany. The Administrative Agent and the
other Secured Parties, however, shall also be entitled to take legal action
against a German Guarantor before any other competent court of law having
jurisdiction over the German Guarantor or any of its assets.

15



--------------------------------------------------------------------------------



 



SCHEDULE 1
ADDITIONAL GERMAN GUARANTOR ACCESSION AGREEMENT
THIS Additional German Guarantor Accession Agreement (the Accession Agreement)
is supplemental to a guarantee dated [l] (the Guarantee) granted by First Solar
Holdings GmbH and First Solar GmbH as original German guarantors in favour of
JPMorgan Chase Bank, N.A. as administrative agent and certain other secured
parties in connection with a State of New York law governed credit agreement
dated [l], as amended, restated, supplemented or novated from time to time (the
Credit Agreement) between, amongst others, First Solar Inc. as company (the
Company), First Solar Manufacturing GmbH and certain other subsidiaries of the
Company as borrowers, certain credit institutions as original lenders and the
Administrative Agent providing for US$300,000,000 revolving facilities and up to
US$100,000,000 additional revolving facilities.
Words and expressions defined in the Guarantee and/or the Credit Agreement have
the same meaning when used in this Accession Agreement. In case of any
discprepancy, the Credit Agreement shall prevail.
We, [NAME OF ADDITIONAL GERMAN GUARANTOR], hereby become a party to the
Guarantee as an Additional German Guarantor under the Guarantee and hereby agree
with each other person who is a party to the Guarantee that with effect on and
from the date hereof we will be bound by the Guarantee as an Additional German
Guarantor with the same force and effect as if we were originally named therein
as a German Guarantor and, without limiting the generality of the foregoing,
hereby expressly assume all obligations and liabilities of a German Guarantor
under the Guarantee. The information set forth in Appendix 1 hereto is hereby
added to the information set forth in the Guarantee.
We, [NAME OF ADDITIONAL GERMAN GUARANTOR], hereby represent and warrant that
each of the representations and warranties contained in Clause 4 of the
Guarantee is true and correct on and as the date hereof as if made on and as of
such date.
This Accession Agreement is governed by and shall be construed in accordance
with German law.
Place:                                         
Date:                                         

           
 
   
[Acceding Additional German Guarantor]
  [the Administrative Agent for itself and for and on behalf of the other
Secured Parties]

16



--------------------------------------------------------------------------------



 



SIGNATORIES
German Guarantors
First Solar Manufacturing GmbH
By:

                /s/ David Brady       David Brady      Authorized Officer
(Prokurist)       

First Solar Holdings GmbH
By:

                /s/ David Brady       David Brady      Authorized Officer
(Prokurist)       

First Solar GmbH
By:

                /s/ David Brady       David Brady      Authorized Officer
(Prokurist)       

The Administrative Agent
acting for itself and on behalf of the other Secured Parties
By:

                /s/ Stefan Kuhm       Stefan Kuhm      Attorney-In-Fact       

17